Citation Nr: 1710046	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for generalized joint pain, to include as a qualifying chronic disability. 

2.  Entitlement to service connection for a right knee disorder, to include as a qualifying chronic disability.

3.  Entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability

4.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as a qualifying chronic disability.

5.  Entitlement to service connection for a urinary disorder, to include as a qualifying chronic disability and/or as secondary to a service-connected disability.

6.  Entitlement to service connection for warts, to include as a qualifying chronic disability.

7.  Entitlement to service connection for neuropathy of the upper and lower bilateral extremities, to include as a qualifying chronic disability.  

8.  Entitlement to service connection for high blood pressure, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

10.  Entitlement to a compensable initial rating for hallux valgus of the right foot.

11.  Entitlement to a compensable initial rating for plantar keratoma of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran was a member of the Army National Guard and had a verified period of active duty from February 24, 2003, to July 6, 2004, during which time he was deployed to Iraq from May 20, 2003, to May 20, 2004, in support of Operation Enduring Freedom.  His DD Form 214 of record reflects an additional 4 months and 23 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran and his spouse testified at a Travel Board hearing in April 2014 before a Veterans Law Judge (VLJ) other than the undersigned.  A transcript of that hearing has been associated with the claims file.

The instant matters were previously before the Board in May 2015, at which time they were remanded for further development.  Upon competition of the requested development, the RO issued a supplemental statement of the case (SSOC) in December 2015 wherein it continued to deny the Veteran's claim.  The matters were thereafter returned to the Board.

Also remanded by the Board at that time were claims of service connection for migraines, depression, and a disability of the cervical spine.  In a January 2016 rating decision, the Veteran was awarded service connection for migraines, depression/mood disorder, and a disability of the cervical spine, and disability ratings and effective dates were assigned.  The Veteran was notified of the decision and of his appellate rights in a letter from the RO dated in that same month.  To date, the Veteran has not disagreed with any aspect of that decision.  There is therefore no aspect of the Veteran's claim of service connection for migraines, depression/mood disorder, and/or a cervical spine disability that are currently before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Lastly, the Board notes that in May 2016, the Veteran was notified that the VLJ who conducted the April 2014 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different VLJ, which the Veteran did request.  The Veteran and his spouse then testified at a Board videoconference hearing before the undersigned VLJ in October 2016.  A transcript of that hearing has also been associated with the claims file.

The decision below addresses the Veteran's increased rating claims.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  The evidence shows a mild hallux valgus deformity of the right foot that likely results in joint pain that impairs the Veteran's ability to stand and walk. 

2.  The evidence shows mild callosity of the third metatarsal heads productive of pain on palpation that likely impairs the Veteran's ability to stand and walk.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent evaluation for hallux valgus of the right foot are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5280 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent evaluation for bilateral plantar keratoma are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Concerning the issue of entitlement to higher initial ratings for the Veteran's hallux valgus and plantar keratoma disabilities, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim of service connection for right foot hallux valgus and bilateral plantar keratomas were granted in February 2010, and he was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matters decided herein.  The relevant evidence obtained and associated with the Veteran's paperless claims files includes the Veteran's VA examination reports, VA treatment records, and lay statements.  The Board finds that the VA examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the severity of the Veteran's service-connected foot disabilities in the context of the pertinent regulations during the relevant time period.  Accordingly, the Board has properly assisted the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Disability Ratings

In this case, the Veteran is service-connected for hallux valgus of the right foot and for bilateral plantar keratoma.  Both disabilities have been evaluated as noncompensably disability, effective since April 7, 2009.  The Veteran is seeking compensable ratings for both disabilities.

The Veteran's service-connected hallux valgus of the right foot is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5280.  Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe in nature, which would equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71a, DC 5280 (2016).

The Veteran's service connected bilateral plantar keratoma is evaluated under 38 C.F.R. § 4.118, DC 7820.  DC 7820 provides that disabilities evaluated under that DC are to be rated as disfigurement of the head, face, or neck under DC 7800, as scars under DCs 7801-7805, or as dermatitis under DC 7806, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7820 (2016).  

At the outset, the Board notes that the Veteran was not examined in connection with his initial claim of service connection.  Rather, the RO awarded service connection for right foot hallus valgus and for bilateral plantar keratoma because the evidence showed that the disabilities first manifested in service.  Specifically, the RO noted that at the time of separation from active duty service in May 2005, the Veteran was referred for having foot problems and a spur in the plantar aspect of his right foot.  The RO further noted that x-rays were interpreted to reveal a mild bilateral hallux valgus and that a podiatry report showed an increased deviation angle at the right 5th metatarsal.  The RO also pointed out that when seen in February 2006, physical examination showed a plantar diffuse callosity at the right, and prominent lateral eminence at the 5th metatarsal and increased deviation angle and plantar keratoma.  Debridement of the keratoma was performed and the Veteran was prescribed orthotic soles.  The RO thus awarded service connection for right foot hallux valgus and bilateral plantar keratoma, as there was no evidence demonstrating the existence of either condition prior to service.

The Veteran was afforded a VA foot examination in July 2015.  As that time, the Veteran reported minimal pain in the plantar and hallux area of his feet after long walks and stair use.  He also indicated an inability to run.  The Veteran denied treatment, other than foot massages.  The examiner noted diagnoses of hallux valgus and plantar keratomas.  Regarding symptoms attributable to the Veteran hallux valgus, the examiner noted mild or moderate symptoms.  At the time of examination, there was no pain upon palpation and the range of motion was complete at the bilateral great toe.  Regarding the Veteran plantar keratomas, the examiner noted pain upon palpation of the third metatarsal heads with mild callosity.  The examiner then stated that the Veteran's foot pain contributed to functional loss in that the Veteran had limited walking and standing tolerance 

Regarding the assigned rating for the Veteran's right hallux valgus, initially, the Board notes that the record shows that there has been no operation with resection of the metatarsal head of the right foot.  In addition, the evidence does not demonstrate that the Veteran's hallux valgus disability best characterized as "severe" in nature, equivalent to amputation of the great toe.  Accordingly, a compensable evaluation is not warranted under DC 5280.  

Nevertheless, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the Veteran is entitled to a 10 percent evaluation for his right foot hallux valgus.  In this regard, the Board points out that 38 C.F.R. § 4.59 provides in pertinent part: "The intent of the [rating] schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  38 C.F.R. § 4.59 (2016).  As recently discussed by the Court, 38 C.F.R. § 4.59 "is one of several regulations that precede the rating schedule for the musculoskeletal system and explain how to arrive at proper evaluations under the DCs appearing in the disability rating schedule."  Petitti v. Shinseki, 27 Vet. App. 415, 424 (2015).  In Petitti, the Court held that "[u]nder [38 C.F.R.] § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint."  Id. at 425.  In Southall-Norman v. McDonald, the Court found that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements."  No. 15-1357, 2016 WL 7240720 (Dec. 15, 2016).  Further, as previously held by the Court, application of 38 C.F.R. § 4.59 is not limited to cases in which there are findings of arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011),

Overall, the Board finds that 38 C.F.R. § 4.59 applies in this case and can serve as a basis for awarding a compensable rating for the Veteran's right foot hallux valgus when reasonable doubt is resolved in favor of the Veteran.  At the outset, the Board observes that "hallux valgus" is generally defined as "angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes."  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Accordingly, the Board finds that the Veteran's disability picture contemplates involvement of joints of the feet.  Further, the evidence suggests that the Veteran's right hallux valgus results in pain.  Complaints of foot pain are noted throughout the Veteran's VA treatment records, and the Veteran reported foot pain at the time of the 2015 VA examination.  Although there was no objective evidence of pain or tenderness at the time of the examination, the examiner did note mild symptoms due to the Veteran's hallux valgus.  Accordingly, resolving reasonable doubt in favor of the Veteran, an initial rating of 10 percent rating for right foot hallus valgus, due to an actual painful joint, is warranted.  See Petitti and Southall-Norman, both supra; 38 C.F.R. § 4.59.

The Board has also considered whether a schedular rating in excess of 10 percent is warranted for the right foot hallux valgus, but finds that it is not.  Notably, a 10 percent rating is the highest rating available for unilateral hallux valgus under DC 5280.  Moreover, the examination findings do not reflect that the Veteran's service-connected hallux valgus disability include any related components, such as weak foot, claw foot, anterior metatarsalgia, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones to warrant a higher or separate evaluation under any other potentially applicable diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5277-5283, excluding 5280.  Moreover, the Court has held that when a when a condition is specifically listed in the rating schedule, it may not be rated by analogy under DC 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  Thus, because hallux valgus is specifically contemplated, DC 5284 is not for application.

Turning to the Veteran's service-connected bilateral plantar keratoma, the Board similarly finds that, when reasonable doubt is resolved in the Veteran's favor, a 10 percent rating is also warranted for that disability.  As noted above, disabilities evaluated under DC 7820 are to be rated as disfigurement of the head, face, or neck, as scars, or as dermatitis under, depending on the predominant disability.  As the Veteran's disability is contained to his feet, there is no basis upon which to rate him based on disfigurement of the head, face, or neck under DC 7800.  In determining whether to rate the Veteran's bilateral plantar keratoma as scars or as dermatitis, the Board notes that the Veteran's actual disability, which is essentially calluses of the feet, does not fit squarely into either category.  Thus, the Board will evaluate the Veteran under the criteria more beneficial to the Veteran.

Under DC 7806, a minimum compensable rating of 10 percent is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).  

In an addendum to the July 2015 VA examination report, the examiner indicated that the Veteran's plantar keratoma of the bilateral feet with mild callosity affected less than 5 percent of both the entire body and of the exposed areas.  Further, the Veteran denied any treatment for his feet other than massages and no the record does not otherwise demonstrate required use of intermittent systemic therapy for treatment of the bilateral plantar keratoma.  Accordingly, there is no basis upon which to assign a compensable rating in accordance with the criteria set forth in DC 7806.

The Board does however find that the assignment of an initial rating of 10 percent is warranted if the Veteran's disability is evaluated in accordance with the criteria applicable to rating scars under DCS 7801-7805.  Specifically, although the Veteran's plantar keratomas are not in fact scars themselves, they have been noted to be painful, as evidenced by the July 2015 VA examination report.  Thus, the Board finds it appropriate to rate the Veteran's disability by analogy under the criteria set forth in DC 7804, which pertains to painful or unstable scars.  Specifically, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Given the Veteran's self-reported history, the notations of foot pain throughout the record, and examiner's notation that the third metatarsal heads showed mild callosity and that palpation of the Veteran's plantar keratomas produced pain, the Board finds that an initial rating of 10 percent is warranted in accordance with the criteria set forth in DC 7804.  

The Board has also considered whether a schedular rating in excess of 10 percent is warranted for the Veteran's bilateral plantar keratoma, but finds that it is not.  None of the other DCs pertaining to the evaluation of scars would be applicable in this case, as DCs 7800, 7801, and 7802 pertain to burn scars.  As the Veteran's disability is not the result of a burn, it would not be appropriate to evaluate the disability under DCs 7800-7802.  DC 7805 instructs that scars can be rated based on disabling effects not considered in a rating provided under DCs 7800-7804.  Here, the Veteran's plantar keratoma has resulted in pain, which is considered by DC 7804.  

In assigning the Veteran two separate 10 percent ratings for his service-connected foot disabilities, the Board has considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's right foot hallux valgus and/or bilateral plantar keratoma are not so exceptional or unusual such that the schedular criteria does not adequately compensate for them.  The Veteran's main symptoms have been pain and limitation of some activities such as prolonged walking and standing.  While the DC under which the Veteran is rated does not discuss these symptoms specifically, the Board finds that the Veteran's disability evaluation does encompass them.  Indeed, the Board is assigning 10 percent ratings for pain and the Veteran's overall disability picture.  Further, although limitation of activities such as walking and standing are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his foot/joint pain, which symptom is accounted for by the rating schedule through application and consideration of the associated regulations such as 38 C.F.R. § 4.59.  Accordingly, the Board does not find there to be an exceptional disability picture in that the Veteran's symptoms and resulting functional limitations do not take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2016).  Further, the Veteran has not argued, nor does the evidence so suggest, that the aggregate effects of all service-connected disabilities, requires referral to the Director, Compensation Service, for consideration of the assignment of an extra-schedular rating based on the combined effect of the Veteran's service-connected disabilities, individually or in combination.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

For the foregoing reasons, initial 10 percent ratings are warranted for hallux valgus of the right foot and plantar keratoma of the feet.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial 10 percent rating for hallux valgus of the right foot is granted.

Entitlement to an initial 10 percent rating for plantar keratoma of the feet is granted.


REMAND

In May 2015, the Board remanded, for further development, the Veteran's claims of service connection for generalized joint pain, a right knee disorder, a left knee disorder, bilateral carpal tunnel syndrome, urinary incontinence, warts, high blood pressure, erectile dysfunction, and neuropathy of the upper and lower bilateral extremities.  Specifically, the Board remanded all claims for the Veteran to be provided with medical examinations to determine the following: (1) for each diagnosed disability of the upper and lower extremities, to include a left knee disorder, right knee disorder, bilateral carpal tunnel syndrome, neuropathy of the upper and lower extremities, and generalized joint pain, the likelihood that any such disability was related to service; (2) for any upper and lower extremity symptoms not attributable to a known clinical diagnosis, the likelihood that the Veteran's complaints constituted an undiagnosed illness consistent with his Southwest Asia service during the Persian Gulf War; (3) the nature, extent, and etiology of the Veteran's claimed warts, to include the likelihood that any skin disability had its onset in service or was otherwise related to service; (5) the nature, extent, and etiology of Veteran's claimed urinary incontinence and erectile dysfunction, to include the likelihood that any current hypertension, urinary incontinence and/or erectile dysfunction is related to service or was caused or aggravated by any of the Veteran's service-connected disabilities; and (6) the likelihood that the Veteran's diagnosed hypertension was caused or aggravated by a service connected disability.

Notably, the Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, "the Board itself errs in failing to insure compliance."  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

The Board has reviewed the examination and opinion reports obtained on remand and finds that they do not contain sufficient information for the Board to rely upon to adjudicate the merits of the Veteran's service connection claims under all theories of entitlement advanced by the Veteran and/or raised by the record.  

As to the Veteran's claimed urinary incontinence, the examiner did not provide the requested opinion, stating there was no evidence of a diagnosis of urinary incontinence or of treatment for such and that the Veteran had denied urinary incontinence during the examination.  Notably, however, the Veteran's complaints of urinary symptoms are documented in the record, to include in the 2016 hearing transcript.  Further, during his 2014 hearing, the Veteran reported that it was urinary frequency that was then experiencing.  The Board notes that the Veteran is competent to report on symptoms capable of lay observation, such as urinary incontinence and/or frequency.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, regardless of whether a diagnosis has been noted or the Veteran has sought of treatment specifically for any urinary symptoms, because he is competent to report on the presence of urinary symptoms, the examiner should have proffered an etiology opinion, as requested.  Accordingly, the Board finds it necessary to remand the claim to ensure compliance with the terms of its prior remand.

Also in July 2015, the Veteran was examined in connection with his claims of service connection for hypertension and erectile dysfunction.  Specific to the hypertension, the examiner opined that the Veteran's hypertension was neither caused nor aggravated by the Veteran's service-connected lumbar spine disability.  Notably, the examiner provided no rationale for the negative opinion, other than to state that hypertension and lumbar spine spondylosis/degenerative disc disease are different medical condition involving difference body systems and not etiologically related.  Although this may be true, this does not take into account the Veteran's specific theory, discussed in the Board's prior action, that he developed hypertension as a result of weight gain due to an inability to exercises on account of his service-connected low back disability.  As recently discussed in a precedential opinion issued by VA's Office of General Counsel (OGC) obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017 (Jan. 6, 2017).  Given this opinion, the Board finds that the Veteran's claim of service-connection for hypertension must be remanded for an addendum opinion that fully addresses the Veteran's specific theory of entitlement.

As to the Veteran's claimed erectile dysfunction, the Board notes that the RO determined it necessary to obtain an addendum medical opinion that addressed whether it was at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by his more recently service connection cervical spine disorder with C-5 radiculopathy of the right lower extremity, headaches, and/or depression/mood disorder.  A review of the addendum report shows that the examiner addressed only causation and did not provide an opinion as to aggravation.  Secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2016) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  The Court had held that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Accordingly, because the addendum opinion deemed necessary by the RO does not adequately the question of secondary service connection, the Veteran's claims of service connection for erectile dysfunction must also be remanded.  See Barr, supra.

Regarding the Veteran's claim of service connection for warts, it was noted during the Veteran's 2014 hearing that he had then present several warts and lumps on the left side of neck.  The Veteran stated he first noticed this type of skin problem after returning from deployment to Iraq.  As discussed above, the Veteran was afforded a skin examination in July 2015.  At the time of that examination, the Veteran reported that he began to notice multiple tiny brown lesions in different parts of his body.  The examiner diagnosed skin tags and opined that it was not likely that the Veteran's skin tags had their onset in service or were otherwise related to service.  As rationale for that opinion, the examiner stated that the Veteran had reported the onset of his condition to have been in 2010, six years after discharge from service.  As discussed above, however, during his 2014 hearing, the Veteran indicated that he first noticed the development of this skin condition shortly after returning from deployment in Iraq.  Given this inconsistency, and because, as discussed below, signs or symptoms involving skin, regardless of diagnosis, may be suggestive of a medically unexplained chronic multisymptom illness, the Board finds it necessary to remand the Veteran's claim of service connection for warts for further medical development so as to ensure that the Board's evaluation of the claim is a fully informed one.

As to the remainder of the Veteran's claims, as discussed in the Board's prior action, on his May 2005 Report of Medical History, less than one year following his separation from active duty service in Iraq, the Veteran reported suffering from a painful shoulder, elbow or wrist; recurrent back pain; numbness or tingling; swollen or painful joints; and knee trouble.  The Board thus determined that it was necessary to develop the question whether service connection was warranted for any disability of the upper or lower extremities, to include a left knee disorder, right knee disorder, bilateral carpal tunnel syndrome, neuropathy of the upper and lower extremities, and/or generalized joint pain, under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

In this regard, the Board notes that VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that manifest "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2121.  38 U.S.C.A. § 1117; see 38 C.F.R. § 3.317 (a) (2016); 81 Fed. Reg. 71,382-84 (Oct. 17, 2016) (extending the presumptive period for compensation for Gulf War veterans from December 31, 2016, to December 31, 2021).  In the instant case, the Veteran is a Persian Gulf Veteran as defined by regulation, as his DD 214 reflects service in Iraq from October 10, 2003, to January 5, 2004.

A qualifying chronic disability is as a chronic disability that results from an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained chronic multisymptom illness" has been defined as a "diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  "Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained."  Id.  Along with the three examples of a medically unexplained chronic multisymptom illness provided by section 1117(a)(2)(B), Congress has provided a list of signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness that includes: skin symptoms, headaches, muscle pain, joint pain, neurologic symptoms, neuropsychological symptoms, respiratory system symptoms, sleep disturbances, gastrointestinal symptoms, cardiovascular symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117 (g); 38 C.F.R. § 3.317(b).

In July 2015, the Veteran underwent VA orthopedic and neurologic examinations.  A review of the examination and accompanying opinion reports shows that the examiner diagnosed bilateral carpal tunnel syndrome and bilateral knee osteoarthritis, which the examiner opined were not likely related to service.  The examiner although found that there was no clinical evidence of peripheral neuropathy or radiculopathy, but indicated that the Veteran's leg cramps were at least as likely as not related to his lumbar spine condition.  Ultimately, upon review of the evidence, the Board finds that although certain diagnoses have been made, there still remains a question as to whether the Veteran's complained of symptoms are attributable to those diagnoses and whether the Veteran's joint, skin, neurological, and other complained of symptoms, regardless of diagnosis, are suggestive of a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Indeed, many of the Veteran's complained of symptoms are specifically identified as signs or symptoms that may be a manifestation of a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (b).

Accordingly, the claims remaining on appeal are REMANDED to the AOJ for the following action:

1.  After associating any pertinent, outstanding record with the claims folder, schedule the Veteran for a VA examination in connection with his claims of service connection for left and right knee disorders, bilateral carpal tunnel syndrome, neuropathy of the upper and lower extremities, warts, urinary incontinence and generalized joint pain.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his joint, nerve, skin, and urinary symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether any of the Veteran's reported joint (to include pain), neurological (to include any perceived numbness, tingling, or cramping), urinary, and/or skin symptoms of are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed skin disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e)  Is it at least as likely as not that any diagnosed urinary disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(f)  If not directly related to service on the basis of questions (b)-(d), is any diagnosed medical neurological or urinary condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(g)  If not caused by another medical condition, has any neurological or urinary disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  The AOJ should contact the VA examiner who examined the Veteran in July 2015 in connection with the claims of service connection for hypertension and erectile dysfunction and obtain from that examination another addendum to the examination report that includes an extended rationale for the opinion regarding the likelihood that the Veteran's erectile dysfunction and/or hypertension was not caused or aggravated by a service connected disability.  Specifically, an opinion must be provided as to whether any service-connected led to a permanent worsening of the Veteran's hypertension and/or erectile dysfunction.

The examiner must address the Veteran's specific theory that he developed hypertension as a result of weight gain due to an inability to exercises on account of his service-connected low back disability.  See VAOPGCPREC 1-2017 (Jan. 6, 2017) (providing that obesity can be an intermediate step for an award of service connection on a secondary basis).  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


